DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eli Mazur Reg. No. 59,318 on 01/25/2021.

The application has been amended as follows: 

17.	(Currently Amended) A selective catalytic reduction (SCR) system, comprising:
an exhaust inlet to receive an exhaust flow; 
a mixing tube, downstream from the exhaust flow, with a mixing tube inlet; 
a diesel exhaust fluid (DEF) injector in the mixing tube to inject DEF for the exhaust flow, 
wherein the mixing tube is to mix the DEF with the exhaust flow; and
a flow control device proximate to the mixing tube inlet, 

wherein the flow control device includes a plurality of vanes arranged around a center of the flow control device,
wherein a depth of a vane, of the plurality of vanes, is configured to provide a radial-to-axial flow ratio in a target range, and
wherein is in a range of approximately 0.06 to approximately 0.1. 



Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 5-10, 12-22 and 24-25 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “wherein the flow control device includes a plurality of vanes arranged around a center of the flow control device, and wherein a depth of a vane, of the plurality of vanes, is configured to provide a radial-to-axial flow ratio in a target range of approximately 1.0 to approximately 2.0.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 

The prior art of record does not teach “as a ratio of the depth of the vane to a diameter of the mixing tube is in a range of approximately 0.06 to approximately 0.1.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746